

	

		II

		109th CONGRESS

		1st Session

		S. 336

		IN THE SENATE OF THE UNITED STATES

		

			February 9, 2005

			Mr. Sarbanes (for

			 himself, Mr. Warner,

			 Mr. Allen, and Ms. Mikulski) introduced the following bill; which

			 was read twice and referred to the Committee on Energy and Natural

			 Resources

		

		A BILL

		To direct the Secretary of the Interior to carry out a

		  study of the feasibility of designating the Captain John Smith Chesapeake

		  National Historic Watertrail as a national historic trail.

	

	

		1.Short

			 title

			This Act may be cited as the

			 Captain John Smith Chesapeake National

			 Historic Watertrail Study Act of 2005.

		2.FindingsCongress finds that—

			(1)Captain John

			 Smith’s role in the founding of Jamestown, Virginia, the first permanent

			 English settlement in North America, and in exploring and mapping the

			 Chesapeake Bay region during the period from 1607 to 1609 marks a defining

			 period in the history of the United States;

			(2)the Captain John

			 Smith Chesapeake National Historic Watertrail traces the routes of Smith's

			 voyages from Jamestown to explore the Chesapeake Bay and tributaries of the

			 Chesapeake Bay, from the mouth of Chesapeake Bay at Cape Henry to the northern

			 reaches of the Bay at the mouth of the Susquehanna River, including the Potomac

			 River; and

			(3)the designation

			 of the Captain John Smith Chesapeake National Historic Watertrail would—

				(A)serve as a

			 reminder of—

					(i)the

			 400th anniversary of Captain John Smith’s founding of Jamestown; and

					(ii)the series of

			 exploratory voyages by Smith around the Chesapeake Bay during the period from

			 1607 to 1609;

					(B)give recognition

			 to the Native American settlements, culture, and natural history of the

			 Chesapeake Bay region during the 17th century;

				(C)

					complement the Chesapeake Bay Gateways and Watertrails Network

			 Initiative; and

				(D)provide new

			 opportunities for education, recreation, and heritage tourism in the Chesapeake

			 Bay region.

				3.Designation of

			 trail for study

			Section 5(c) of

			 the National Trails System Act (16 U.S.C. 1244(c)) is amended by adding at the

			 end the following:

				

					(43)(A)The Captain

				John Smith Chesapeake National Historic Watertrail, a series of routes

				extending approximately 3000 miles along the Chesapeake Bay and the tributaries

				of the Chesapeake Bay in the States of Virginia, Maryland, Pennsylvania, and

				Delaware and the District of Columbia that traces Captain John Smith’s voyages

				charting the land and waterways of the Chesapeake Bay and the tributaries of

				the Chesapeake Bay.

					(B)The study shall

				be conducted in consultation with Federal, State, regional, and local agencies

				and representatives of the private sector, including the entities responsible

				for administering—

						(i)the Chesapeake

				Bay Gateways and Watertrails Network authorized under the Chesapeake Bay

				Initiative Act of 1998 (16 U.S.C. 461 note; Public Law 105–312); and

						(ii)the Chesapeake

				Bay Program authorized under section 117 of the Federal Water Pollution Control

				Act (33 U.S.C. 1267).

						.

			

